Citation Nr: 0903552	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  08-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia

THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional heart disability requiring a 
pacemaker, due to February 2005 tricuspid valve replacement 
surgery at a VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from April 1991 to 
May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision in which 
the RO, inter alia, denied compensation benefits, pursuant to 
38 U.S.C.A. § 1151, for additional heart disability requiring 
a pacemaker due to tricuspid valve replacement surgery at a 
VA medical facility in February 2005.  The veteran filed a 
notice of disagreement (NOD) in September 2006, and the RO 
issued a statement of the case (SOC) in November 2007.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 2008.

In June 2008, the veteran and her mother testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, DC; a transcript of that hearing is of record.  
During the hearing, the veteran submitted additional 
documentary evidence, along with a signed waiver of initial 
RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.




REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

The veteran seeks compensation benefits for additional heart 
disability requiring a pacemaker that she claims is due to 
tricuspid valve replacement surgery performed at the VA 
Medical Center (VAMC) in Washington, DC, in February 2005.  
VA medical records reflect that she had a history of 
endocarditis and that an echocardiogram revealed a large 
vegetation of the tricuspid valve, which eventually required 
surgery in February 2005.  A few days after the surgery, she 
went into complete heart block and a duel chamber pacemaker 
was surgically implanted.  Her hearing testimony and various 
written statements reflect that she believes the electrical 
conduction system of the heart was "nicked" during surgery 
or otherwise damaged, which resulted in the complete heart 
block and need for a pacemaker.  

In June 2006, after examination of the veteran and review of 
her claims file , a VA physician provided a medical opinion.  
The physician stated that the fact that the veteran had 
complete heart block after undergoing surgery was related to 
the endocarditis and the large vegetation of the tricuspid 
valve, which was related to a history of drug abuse.  The 
physician stated that this was not due to any careless, 
negligence, lack of proper skill, error of judgment or 
similar instance of fault on the part of VA.  Unfortunately, 
this opinion does not provide sufficient basis on which the 
Board can decide the claim.  Furthermore, it does not appear 
that the June 2006 VA examiner had all the pertinent medical 
records available when rendering this opinion and the veteran 
has since submitted additional medical evidence (in the form 
of medical treatises), which indicate that misplacement of a 
suture during tricuspid valve replacement surgery can 
adversely affect the heart conduction system.  However, the 
examiner did not provide comment consistent with the legal 
authority governing the claim.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment or examination 
furnished her under any law administered by VA, and the 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgical treatment; or (B) an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 
2008).

A review of the claims file indicates the veteran was 
hospitalized at the VAMC in Washington, DC, from November 13, 
2004, to March 20, 2005.  Associated with the file in June 
2006 were copies of the discharge summary and the operation 
report for the tricuspid valve replacement surgery, which 
occurred on February 2, 2005.  In May 2007, the veteran 
submitted additional VA medical records dated in February 
2005, which include a copy of the medical procedure note for 
the pacemaker surgery on February 9, 2005.  It does not 
appear, however, that the claims file contains all pertinent 
in-patient treatment records during this time period (i.e., 
the time period leading up to the tricuspid valve replacement 
surgery, after the tricuspid valve replacement surgery and 
before the pacemaker surgery, and immediately after the 
pacemaker surgery).  Furthermore, as the veteran claims she 
was never informed of the risk of heart block prior to the 
surgery, the RO should also attempt to obtain any consent 
form(s) signed by the veteran prior to surgery.

On remand, the RO should obtain from the D.C. VAMC  all 
outstanding records of  in-patient treatment from November 
13, 2004, to March 20, 2005 (to include the records noted 
above).  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2008) as 
regards requests for records from Federal facilities. 

Moreover, given the outstanding evidence and need for a 
medical opinion based on full consideration of all pertinent, 
documentary evidence, another examination and opinion is 
warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  

As such, the RO should arrange for the veteran to undergo VA 
cardiology examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
her by the pertinent VA medical facility.

Prior to arranging for further examination, to ensure that 
all due process requirements are met, the RO should also give 
the veteran another opportunity to present information and 
evidence pertinent to the claim on appeal, notifying her that 
she has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claim on appeal.  The 
RO's readjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim (to include, for the sake of 
efficiency, evidence submitted during the June 2008 Board 
hearing).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain from the D.C. VAMC 
all records associated with in-patient 
treatment of the veteran from November 13, 
2004, through March 20, 2005-to 
particularly include cardiology progress 
notes leading up to and including the 
tricuspid valve replacement surgery on 
February 2, 2005, as well as any consent 
form(s) the veteran signed prior to 
surgery.  The medical records should also 
include any cardiology progress notes 
leading up to and including the pacemaker 
surgery on February 9, 2005.  

The RO should follow the current 
procedures of 
38 C.F.R. § 3.159 as regards obtaining 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should explain the type of evidence 
that is the veteran's ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA cardiology examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of her documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The physician should clearly identify 
current heart disability requiring a 
pacemaker, and then render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
such disability is the result of the 
tricuspid valve replacement surgery at a 
VA medical facility on February 2, 2005.  

If so, the physician should also opine 
whether the proximate cause of such 
additional heart disability was 
(a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA during the surgical treatment or 
after, or (b) an event not reasonably 
foreseeable.  

In rendering his or her opinion, the 
physician should comment as to whether, in 
performing the February 2, 2005, tricuspid 
valve replacement, any VA physician failed 
to exercise the degree of care that would 
be expected of a reasonable health care 
provider.  In providing the requested 
opinion, the physician should consider and 
address the medical evidence provided by 
the veteran, as well as the veteran's 
assertions.

The examining physician should set forth 
all examination findings, together with 
the complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for 
compensation benefits, pursuant to the 
provisions of 
38 U.S.C.A. § 1151, in light of all 
pertinent evidence (to include, for the 
sake of efficiency, documentary evidence 
submitted during the June 2008 Board 
hearing) and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

